Hill, C. J.
1. On the trial of an accusation in a city court, the solicitor, after the accused had been arraigned and the jury stricken and sworn, but before any evidence was introduced, made a formal amendment to the accusation, which was not then objected to by the accused. Subsequently, when testimony was offered to prove the truth of the amendment, the accused objected to the evidence, and then made an oral demurrer to the amendment to the accusation. Held, the objection to the amendment came too late. If good at all, the objection should have been interposed when the amendment was offered, and not delayed until after testimony had been offered in support of the allegation covered by the amendment. The delay in making the objection to the amendment operated as a waiver thereof.
2. The objections made to rulings on the admissibility of evidence are without merit. No error of law appears, and the verdict is fully supported by the evidence. Judgment affirmed.